Citation Nr: 1535506	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-48 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for headaches, to include migraine headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1969 to August 1973, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Jurisdiction currently resides at the VA RO in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in July 2013.  A transcript of those proceedings is of record.

In a December 2014 rating decision, the RO denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement (NOD) with this decision.  As the agency of original jurisdiction (AOJ) has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case as to this claim.

The Board notes that the Veteran was represented in this appeal by Disabled American Veterans (DAV).  A VA Form 21-22 dated April 2009 appointing DAV as the Veteran's representative is of record.  However, VA received a 21-22 dated June 2014 appointing Veterans of Foreign Wars of the United States as his new representative.  There has been no subsequent document submitted indicating a change of representation.  Accordingly, the Board finds that the Veteran is now represented by Veterans of Foreign Wars of the United States in this appeal.  

The Board notes that the Veteran has complained of general headaches during the course of the appeal, and there are complaints of headaches noted during his military service.  He has also submitted lay statements from other individuals documenting his headaches.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court, citing the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which held that VA must apply a "sympathetic reading" to a lay person's pleadings, indicated that VA's attention should be focused upon the symptoms the claimant is attempting to service-connect.  In this case, the record documents a diagnosis of migraine headaches.  See, e.g., the October 2013 VA examination report.  However, in light of the Veteran's complaints of general headaches as well as the Court's holding in Clemons, the Board has characterized the Veteran's claim on appeal as entitlement to service connection for headaches, to include migraine headaches.
   
In September 2013, the Board remanded the Veteran's claim.  In a November 2013 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) continued the denial of the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following readjudication in the November 2013 SSOC of the Veteran's claim of entitlement to service connection for migraine headaches, additional evidence was associated with the Veteran's VBMS claims folder.  In particular, the additional evidence included statements by the Veteran, his wife, his daughter, and K.F. who has known the Veteran for over 3 years.  These statements pertained to the Veteran's posttraumatic stress disorder (PTSD) symptomatology which included headaches.  In the Veteran's August 2015 Informal Hearing Presentation (IHP), the Veteran requested that the case be remanded to agency of original jurisdiction (AOJ) for review of the newly associated evidence. 

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the AOJ if such evidence is not accompanied by a waiver of AOJ jurisdiction.  In the present case, the newly associated evidence is clearly pertinent to the Veteran's claim of entitlement to service connection for migraine headaches.  Further, the Veteran has specifically denied waiver of this additional evidence.  The Board must therefore remand this claim to the AOJ. 

The Board also notes that pursuant to the September 2013 remand, the Board ordered the Veteran to be provided a VA examination to determine whether his diagnosed migraine headaches are related to his military service.  The Board specifically requested that the VA examination be conducted by a physician skilled in the diagnosis and treatment of migraine headaches and that the examiner address the allegations in the lay evidence of record.  

Pursuant to the Board's remand, the Veteran was provided a VA examination in October 2013 for his migraine headaches.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with migraine headaches and concluded that it is less likely than not that the disability was incurred in or caused by military service.  The examiner's rationale for her conclusion was based on her finding that the Veteran's treatment for headaches in service was not consistent with chronic migraine headaches.  Indeed, she noted that the service treatment records were absent symptoms or diagnosis of chronic migraine headaches.  She also noted the Veteran's separation examination which was absent complaints of headaches.  She therefore opined that the service treatment records demonstrated acute instances of headaches and not chronic migraine headaches.  

The Board finds that the October 2013 VA examination is inadequate for evaluation purposes.  In particular, as additional lay statements have been associated with the record by the Veteran's wife and daughter as well as K.F. pertaining to the chronicity of the Veteran's headaches, the Board finds that an additional medical opinion should be obtained that considers all pertinent lay statements of record, to include the recently submitted statements by the Veteran's wife and daughter as well as K.F., and whether the Veteran's current headaches are related to his military service, to include the treatment for headaches.  

The Board also notes that a review of the Phoenix VA Health Care System's website reveals that the examiner who conducted the VA examination, Dr. E.S., is a family physician.  While the Board acknowledges the Veteran's representative's contention in the August 2015 Informal Hearing Presentation (IHP) that the October 2013 VA examination is inadequate as the examination was conducted by a family physician and not a physician skilled in the diagnosis and treatment of migraine headaches, there is no indication that Dr. E.S. does not possess the requisite knowledge in this medical field.  In any event, as the Board is ordering another medical opinion to be obtained as to the etiology of the Veteran's headaches, the requested opinion should be obtained from a neurologist.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a neurologist to determine the etiology of the claimed headaches disability, to include migraine headaches.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a headaches disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the headaches disability was caused or aggravated by his military service, to include treatment for headaches in April and August 1972.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. 

A full and complete rationale for any opinion expressed is required.  The examiner must address the allegations in the lay evidence of record in light of the fact that lay evidence can be sufficient to establish a nexus.  If the examiner feels that the requested opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge and training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).
 
2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




